                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CHRIS WARD KLINE,                                  Case No. 18-cv-04925-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTION TO
          v.                                         DISMISS
  HEALTH AND HUMAN SERVICES, et                      Re: Dkt. No. 9, 22
  al.,
                 Defendants.



       The motion to dismiss is granted. Kline’s previous suit against the United States and the
Department of Health and Human Services was dismissed for failure to exhaust. See Kline v.
United States, Case No. 3:17-cv-07118-VC, Dkt. No. 42. Kline has now exhausted his claims
under 28 U.S.C. § 2675(a), but his claims against HHS must be dismissed, because the United
States is the only proper defendant in a tort action brought against a federal agency. See 28
U.S.C. § 2679(a); Kennedy v. United States Postal Serv., 145 F.3d 1077, 1077 (9th Cir. 1998).
With respect to Kline’s claims against the United States, some are barred by sovereign immunity,
and the remainder fail to articulate a plausible claim for relief. See 28 U.S.C. § 2680(h); Fed. R.
Civ. P. 12(b)(6). Because any amendment would be futile, the Complaint is dismissed without
leave to amend. See Carrico v. City & Cty. Of San Francisco, 656 F.3d 1002, 1008 (9th Cir.
2011). The Clerk of the Court is directed to close the case.

       IT IS SO ORDERED.

Dated: December 11, 2018
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
